   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CATHY RAY and                    )
DEBBIE GONZALEZ,                 )
                                 )
        Plaintiffs,              )
                                 )         CIVIL ACTION NO.
        v.                       )           2:18cv828-MHT
                                 )                (WO)
PATE'S CHAPEL BAPTIST            )
CHURCH AND CEMETERY,             )
                                 )
        Defendant.               )


                        OPINION AND ORDER

    Plaintiffs filed this lawsuit asserting state-law

claims stemming from a series of events that arose after

they sought to place a marker for their deceased father

in defendant’s cemetery.       This lawsuit is now before the

court    on   the    recommendation   of    the   United   States

Magistrate    Judge    that   defendant’s    motion   to   dismiss

plaintiffs’ case be granted in part and denied in part.

Also before the court are both parties’ objections to the

recommendation.       After an independent and de novo review

of the record, the court concludes that the parties’
objections should be overruled and the magistrate judge’s

recommendation adopted.



                               ***

    Accordingly, it is ORDERED as follows:

    (1) The parties’ objections (doc. nos. 18 and 20)

are overruled.

    (2) The        recommendation       of      the     United     States

Magistrate Judge (doc. no. 16) is adopted.

    (3) The motion to dismiss (doc. no. 6) is granted as

to plaintiffs’ claims, if any, arising from the July 2014

conversation between Cathy Ray and Howard Smith, and is

denied   as   to     plaintiffs’       claims     arising    from    the

placement of the gravesite marker in January 2015 and

other events subsequent to the filing of their prior

state-court     lawsuit     related          to       the   July     2014

conversation.       However, defendant is granted leave to

re-raise the res judicata issue on a motion for summary

judgment.
                                   2
    (4) The motion for leave to proceed in forma pauperis

(doc. no. 2) is granted.

    It is further ORDERED that this case is referred back

to the magistrate judge for further proceedings.

    DONE, this the 30th day of September, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                            3
